Electronically Filed
                                                                       Supreme Court
                                                                       SCWC-10-0000243
                                                                       17-FEB-2012
                                                                       02:52 PM
                                          SCWC-10-0000243


                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                                  STATE OF HAWAI'I ,

                            Respondent/Plaintiff-Appellee,


                                                  vs.


                                WILLIAM A. DANIELS, JR.,

                            Petitioner/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

         (ICA NO. CAAP NO. XX-XXXXXXX; CASE NO. 1DTA-10-01712)


                             AMENDED1

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna JJ.)


               Petitioner/Defendant-Appellant William A. Daniel, Jr.’s

application for writ of certiorari, filed on January 23, 2012, is

hereby accepted.

               IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.                Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
              DATED: Honolulu, Hawai'i, February 17, 2012.
Timothy Mac Master for                            /s/ Mark E. Recktenwald
petitioner/defendant­
                                                  /s/ Paula A. Nakayama

appellant on the

application                                       /s/ Simeon R. Acoba, Jr.

                                                  /s/ James E. Duffy, Jr.

                                                  /s/ Sabrina S. McKenna



     1
         Correction made to year on Dated line.